          Case 1:19-cv-03171-ER Document 63 Filed 02/03/20 Page 1 of 2
                                                                               Seaport West
                                                                               155 Seaport Boulevard
                                                                               Boston, MA 02210-2600

                                                                               617.832.1000 main
                                                                               617.832.7000 fax




                                                                               Andrew Z. Schwartz
                                                                               617-832-1155 direct
                                                                               aschwartz@foleyhoag.com


February 3, 2020

Via ECF

Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

           Re:         Foresight Luxembourg Solar 1 S.A.R.L., et al. v. Kingdom of Spain,
                       Case No. 1:19-cv-3171

Dear Judge Ramos:

        We represent Respondent, the Kingdom of Spain, in the above-referenced action.
Spain’s motions to transfer this action to the District of Columbia, ECF No. 39, and to stay
this action, ECF No. 41, are pending before the Court.

        Spain’s transfer motion was based on the pendency of four other similar actions in
the District of Columbia. See ECF No. 40 at 9; ECF No. 58 at 5-7. There are now three
more such cases.1 Of the seven D.C. cases, the one that bears the closest resemblance to this
one is Novenergia II — Energy & Env’t (SCA) v. Kingdom of Spain. As Spain previously
has stated, if its motion to transfer is granted, Spain will seek to consolidate this case with
Novenergia. ECF No. 40 at 9; ECF No. 58 at 6 n.2.

       We write to inform the Court of a recent decision in Novenergia. On January 27,
2020, Judge Chutkan granted Spain’s motion to stay that case pending the outcome of
proceedings to set aside the award before the Svea Court of Appeal in Sweden. Novenergia
II — Energy & Env’t (SCA) v. Kingdom of Spain, No. 18-cv-1148 (TSC), 2020 U.S. Dist.
LEXIS 12794, 2020 WL 417794 (D.D.C. Jan. 27, 2020) (copy attached as Exhibit 1). Just
as in Novenergia, proceedings before the Svea Court to set aside the award at issue in this
case remain pending. We request that the Court consider this recent decision in adjudicating
Spain’s pending motions.




1
  They are: NextEra Energy Global Holdings B.V., et al. v. Kingdom of Spain, Case No. 19-cv-1618-TSC (D.D.C.,
filed June 3, 2019); 9REN Holdings S.a.r.l. v. Kingdom of Spain, Case No. 19-cv-1871-TSC (D.D.C., filed June
25, 2019); and RREEF Infrastructure (G.P.) Ltd., et al. v. Kingdom of Spain, Case No. 19-cv-3783-CJN (D.D.C.,
filed Dec. 19, 2019).


    ATTORNEYS AT LAW                                   BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM
      Case 1:19-cv-03171-ER Document 63 Filed 02/03/20 Page 2 of 2
Hon. Edgardo Ramos
February 3, 2020
Page 2

                                      Respectfully submitted,

                                      /s/ Andrew Z. Schwartz
                                      Andrew Z. Schwartz (AS2166)


cc: All counsel of record (via ECF)




DC195943.4
